Citation Nr: 1529639	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-31 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1958 and from March 1959 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2015.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically or causally related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current bilateral hearing loss is due to noise exposure during active duty, to include artillery fire and serving as a driver of a tank.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran has been diagnosed with bilateral hearing loss in conformity with 38 C.F.R. § 3.385, as reflected in the January 2014 VA hearing loss examination.  Moreover, the Veteran has described in-service noise exposure, and his DD 214 shows that he was trained as a sharpshooter.  Therefore, the primary issue to resolve in this case is whether there is a nexus between the Veteran's current bilateral hearing loss and active service, which included noise exposure.

The January 2014 VA examiner concluded that the Veteran's hearing loss was less likely than not related to active service.  The examiner explained that the Veteran's hearing was normal at separation.  

However, the Veteran has also provided a medical opinion in August 2014 from his private treating physician ("Dr. S").  Dr. S. explained, after a review of the Veteran's medical records, including service treatment records, that the Veteran's current hearing loss was "largely, if not entirely," due to military service, to include exposure to weapons fire.  Dr. S. reasoned that the Veteran was exposed to loud noise with insufficient hearing protection during service, and that the Veteran was not exposed to noise of such intensity after service.

Therefore, in comparing the January 2014 VA opinion and the August 2014 private opinion, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The January 2014 VA examiner opined against a nexus between the Veteran's current bilateral hearing loss and service, providing a rationale based exclusively on the Veteran's normal hearing at separation.  Yet, the Board reiterates that the absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Conversely, the August 2014 medical opinion from Dr. S acknowledged the Veteran's service treatment records, to include noise exposure.  However, Dr. S also emphasized that the Veteran did not have similar noise exposure after separation.  In short, the letter from Dr. S contained a thorough and accurate medical history and is well-grounded in the facts, adequately reasoned, and, so, has probative value.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss was caused by his active service.   See Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for bilateral hearing loss is granted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


